DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 03/11/19. Claims 1-26 are pending in the instant application. Claims 1, 14 and 20 are independent. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ollila (US 20170061210 A1).
Regarding Claim 1: Ollila discloses a system (Refer to para [006]; “FIG. 1 is a block diagram of an iris recognition system with IR lamp enhancements according to an embodiment.”) comprising: a camera (Refer to Figure 1 and para [023]; “The SOC is coupled to a primary UF (User Facing) camera 106 and 

Regarding Claim 2: Ollila discloses the management device is distributed between two or more electronic devices (Refer to para [023]; “There may be many parallel lines, a shared bus or a variety of other types of connections between the cameras and the SOC. There may also be additional interface and other intermediate devices between the cameras and the SOC. Alternatively, the functions of the two cameras may be combined into a single camera. While an SOC is shown, any of a variety of different system architectures may be used with more or fewer components. The system may also include a larger mass memory, additional sensors, user input devices, wired and wireless data interfaces, and actuators as well as displays and a battery, among other components.”).
Regarding Claim 3: Ollila discloses causing the illumination of the at least one eye comprises selecting the set of illuminators based at least in part on the management device operating in a recognition mode (Refer to para [033]; “The alignment frame aids the user in placing his eyes in a proper position with respect to the IR camera. The iris recognition by the IR camera may be started by the user pressing a button or touching the touchscreen display or it may be started by the device. In one example, a proximity sensor 314 determines the user is near to the display and therefore the IR camera. The UF camera then analyzes the image that it receives on its sensor and when it detects that the user's eyes are within the field of view corresponding to the IR camera, and then it activates the iris recognition process with the IR lamp and the IR camera.”).

Regarding Claim 6: Ollila discloses the management device is further configured to authenticate an identity of a human based at least in part on recognizing the iris (Refer to para [040]; “As mentioned above the face or eye detection process may be aided by a proximity sensor that determines when an object is within range for an iris scan. The UF or IR camera may then be activated to determine if the object is a user's face and whether there is an eye within the camera's field of view. Alternatively, the camera may be activated by a motion or acceleration sensor on the device. In this way when the user picks up the device to unlock it, the device will be activated and ready to perform authentication.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ollila (US 20170061210 A1) in combination with Smyth (US 8824779 B1).

Regarding Claim 14: Ollila discloses a computer-implemented method (Refer to para [076]; “Some embodiments pertain to a method that includes detecting an eye of a face using a user facing camera, determining a position of the detected eye with respect to an infrared (IR) camera, the IR camera having a field of view, wherein the detected eye does not fill the field of view of the IR camera, determining a time of exposure by the IR camera for the portion of the IR camera field of view filled by the detected eye, and illuminating the eye by activating an IR lamp during the time of exposure and deactivating the IR lamp after the time of exposure.”) comprising: identifying a reflective glint disposed within an iris region of a human eye based at least in part on first image information corresponding to the human eye (Refer to para [074]; “Based on these accuracy scores, the processing unit 12 determines if one of the left and the right eye of the user is dominant. This result can be outputted on the display unit 14 or to be used for subsequent eye tracking. The illumination unit 18 can comprise one or more light sources, for example infrared LEDs, for illuminating the eyes 

Ollila does not expressly disclose excluding reflective glint in order to recognize the human eye. 

Smyth teaches via the optical device 22 of FIG. 2, the invention uses the light source 24 to illuminate the eye 21 in a controlled manner. By way of example, the light source 24 may comprises an array of one or more light-emitting diodes (LEDs). In a similar manner, the invention may use an array of near-infrared light emitting diodes turned on and off in sequence as an illuminating source 24.”).

More specifically, Smyth teaches excluding the reflective glint and being obtained at least while the illuminator was not illuminating the human eye (Refer to column 13, line 4; “The routine 43 may use a unique method for pupil image reconstruction to provide a more exact method of locating the pupil 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ollila by adding a unique method of pupil image reconstruction as rejected above by Smyth. 

The suggestion/motivation for combining the teachings of Ollila and Smyth would have been in order to “computing gaze utilizing the full advantage of the stereo images to ensure error checks on the computational stages. By combining these approaches, the invention may be used to supports designs of varying complexity depending upon the user's need.” (at column 3, line 58, Smyth).
.

Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ollila (US 20170061210 A1) in combination with Mapen et al. (US 20170323167 A1).

Regarding Claim 9: Ollila discloses all the claimed elements as rejected above. Ollila does not expressly discloses a processor capable to capture, by the camera, different image information associated with the at least one eye while the target is being presented on the display.

Mapen teaches a system further comprising a display (Refer to para [087]; “The system 100 can include a user interface 120 including a graphical user interface (GUI) 122. The GUI 122 can be used by the subject to enter information into the system 100 and can be used to display information to the subject, such as successful authentication of the subject or detection of a facsimile image.”) and the management device is further configured to: cause, by the display, presentation of a target on the display (Refer to para [089]; “FIG. 2 is a flowchart illustrating an exemplary process 150 of implementing the system 100. To begin, at step 152, an iris of a subject and at least a portion of a surrounding ocular region and/or face of the subject is illuminated with an illumination source. At step 154, one or more images of the subject are captured with a camera during illumination of the subject with the illumination source. The one or more images display reflected light patterns from the iris and the surrounding ocular region and/or face. At step 156, the one or more images are received as input at an analysis module.”) capture, by the camera, different image information associated with the at least one eye while the target is being presented on the display (Refer to para 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ollila by adding a processor for multiple calculations for specularity characteristics of the eye as rejected above by Mapen.



Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ollila and Mapen in order to obtain the specified claimed elements of Claim 9. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 10: Mapen teaches the processing ability to identify an identity of a user based at least in part on recognizing the iris (Refer to para [142]; “In contrast, a near infrared image 564 of a facsimile iris printed on paper can display the iris structure needed to verify the iris identity and can display the iris specularity needed by the eye-finding routine of the system 550. However, the red-green-blue image 564 displays the same iris structure, since it is printed on the fake iris photograph, and further displays evidence of the near infrared specular reflection since it is also printed in the expected location on the fake iris photograph.”) and authenticate the identity of the user based at least in part on the eye characteristic information (Refer to para [143]; “The analysis module 112 can be configured to accurately review the images 564 to detect the iris structural information and distinguish between the red-green-blue and near infrared images 564 even in lightly pigmented irises. If the analysis module 112 detects a difference or non-match between near infrared and red-green-blue images 564, the analysis module 112 can determine that the difference or non-match is indicative of a live subject, thereby identify the subject as a live subject.”).

Regarding Claim 12: Mapen teaches a display (Refer to para [087]; “The system 100 can include a user interface 120 including a graphical user interface (GUI) 122. The GUI 122 can be used by the subject to enter information into the system 100 and can be used to display information to the subject, such as successful authentication of the subject or detection of a facsimile image.”) and the management device is further configured to present an image on the display that causes a pupil region of the at least one eye to contract (Refer to para [041]; “The camera can be configured to capture a sequence of images of the subject during contraction of the pupil of the subject. The analysis module can be configured to receive as input the sequence of images of the subject during contraction of the pupil of the subject. The analysis module can be configured to measure a diameter of the pupil before contraction and during contraction to determine an indication of liveliness of the subject.”).

Regarding Claim 13: Mapen teaches the management device is further configured to determine that the user is alive based at least in part on causing the pupil region of the at least one eye to contract (Refer to para [044]; “The method can include illuminating an eye area of the subject with one or more second visible illumination sources to instigate contraction of a pupil of the subject. The method can include capturing a sequence of images of the subject with the camera during contraction of the pupil of the subject. The method can include receiving as input at the analysis module the sequence of images of the subject during contraction of the pupil of the subject, and measuring a diameter of the pupil before contraction and during contraction with the analysis module to determine an indication of liveliness of the subject in conjunction with the spectral analysis of the analysis system.”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ollila in combination with Mapen and further in view of Hall (US 10311584 B1).

Regarding Claim 11: Ollila in combination with Mapen discloses all the claimed elements as rejected above. Ollila in combination with Mapen does not expressly discloses a camera capable to calculate foveal offset.

Hall teaches “optical detector captures one or more images of the user's eye. The optical detector further determines intensity and polarization information associated with the one or more images.”

Hall more specifically teaches a processor capable to determine various types of eye tracking information such as a user's gaze direction, vergence angle/depth, and accommodation depth, based on the updated model of the eye wherein the eye characteristic information comprises at least one of: a foveal offset relative to an optical axis of the at least one eye (Refer to column 7, line 44; “the eye tracking system 175 determines a gaze direction by extrapolating a direction based on the estimated position and determined IPD. The eye tracking system 175 determines vergence angle by estimating changes of a user is viewing distance and gaze direction. The eye tracking system 175 is able to determine the foveal axis, the orientation the orientation of the foveal axis from a pupillary axis, and a change in the shape of the eye 180.”) or a curvature of a cornea of the at least one eye; a position of the cornea with respect to the iris of the at least one eye; or visible veins in the at least one eye. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ollila by adding a processor capable to determine various types of eye tracking information such as a user's gaze direction, vergence angle/depth, and accommodation depth, as rejected above by Hall.

The suggestion/motivation for combining the teachings of Ollila and Hall would have been in order to “… determine eye tracking information associated with the eye based on one or more model parameters. Eye tracking information includes eye orientation, eye rotation, aspheric eye shape, and 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ollila and Hall in order to obtain the specified claimed elements of Claim 11. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 20-26 are allowed.
Claims 4, 5, 7, 8, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170340205 A1
US 20200143163 A1


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665